Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered March 28, 1978, convicting him of robbery in the first degree (two counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of the defendant’s motions to dismiss the indictment for failure to prosecute (see CPL 30.30, subd 1). By order of this court dated November 13, 1979, the case was remanded to Criminal Term for a hearing as to whether defendant had been denied his right to a speedy trial (People v Parks, 72 AD2d 779). The appeal has been held in abeyance in the interim. The hearing has been held and Criminal Term has filed its report. Judgment affirmed. No opinion. Rabin, J. P., Gulotta, Margett and O’Connor, JJ., concur.